



COURT OF APPEAL FOR ONTARIO

CITATION:
Cohen v. Cohen Estate, 2014 ONCA 505

DATE: 20140627

DOCKET: C57895

Sharpe, Gillese and Hourigan JJ.A.

BETWEEN

Leslie Charles Cohen

Appellant

and

Estate of Jack Cohen (Deceased)

Respondent

Leslie Charles Cohen, (deceased)

James C. Davies, for the respondent

Ivor Levstein, for the non-party Deborah Cohen

Stephen Ritchie for the non-party Darlene Esther Cohen

Considered on June 20, 2014

On appeal from the judgment of Justice S. Greer of the
    Superior Court of Justice dated October 15, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The appellant has died and there is no order to continue. Appeal
    dismissed without prejudice to the estates right to take appropriate steps to
    revive the appeal.


